                 Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 1 of 22



 1    RICHARD MAC BRIDE, SB# 199695
      LAW OFFICES OF RICHARD A. MAC BRIDE
 2    865 Marina Bay Parkway, Suite 43
 3    RICHMOND, CA 94804
      Phone 415-730-6289
 4    Fax 510-439-2786
      Attorney for Plaintiff Richard Sepulveda
 5
 6
 7
                                          UNITED STATES DISTRICT COURT
 8                                       NORTHERN DISTRICT OF CALIFORNIA
 9
      _____________________________________
10                                                 )           Case Number __________
      Richard Sepulveda,                           )
11                                                 )
                                                   )
12                    Plaintiff,                   )
                                                   )           CIVIL RIGHTS
13    Vs.                                          )
                                                   )           COMPLAINT FOR INJUNCTIVE RELIEF
14                                                 )           AND DAMAGES: DENIAL OF CIVIL
      Suds Machine, Inc., individually and dba Ken )           RIGHTS OF A DISABLED PERSON, IN
15    Betts Suds Machine; and Does 1 to 50,        )           VIOLATION OF THE AMERICANS WITH
                                                   )           DISABILITIES ACT OF 1990 AS
16                        Defendants.              )           AMENDED, AND VIOLATION OF
                                                   )           CALIFORNIA’S CIVIL RIGHTS
17                                                 )           STATUTES
                                                   )
18                                                 )           JURY TRIAL REQUESTED
19
20    Plaintiff herein complains of defendants herein, and alleges as follows:

21
                                                   JURISDICTION AND VENUE
22
23    1.   This court has jurisdiction over this matter and these defendants pursuant to 28 USC § 1331

24         for violations of the Americans with Disabilities Act of 1990 (42 USC §12101 et seq.).

25         Pursuant to pendant jurisdiction, attendant and related causes of action, arising from the same

26         facts, action is also bought under California law, including, but not limited to, violations of

27         California Government Code §4450; California Health and Safety Code §19953 et seq., and

28         applicable regulations, including but not limited to California Code of Regulations, Title 24,
          §19959; and California Civil Code §§ 51, 51.5, 52(a), 52.1, 54, 54.1, and 54.3. During the
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                         -1-
                 Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 2 of 22



 1         periods relevant to this complaint, defendant Suds Machine, Inc., owns and operates the
 2         business using the name “Ken Betts Suds Machine” at 4400 Piedmont Avenue, Oakland,
 3         California in this judicial district. On information and belief, during the periods relevant to this
 4         complaint, defendant Suds Machine, Inc., owned and owns the real property on which this
 5         business is operated in this judicial district.
 6    2. Venue is proper in this court pursuant to 28 USC §1391(b) and is founded on the fact that the
 7         real property that is the subject of this action is located in this district, and that plaintiff’s cause

 8         of action arose in this district.

 9
                                                    INTRODUCTION
10
11
      3. Ken Betts Suds Machine (the “Business”) is located at 4400 Piedmont Avenue, Oakland,
12
           California. During the relevant periods in this lawsuit, said business was and is owned and
13
           operated by defendant Suds Machine, Inc. On information and belief, during the relevant
14         periods in this lawsuit, the real property was and is owned by defendant Suds Machine, Inc.
15         The Business is a “public accommodation and business establishment” subject to California
16         Health and Safety Code §19955 et seq. and California Civil Code §54. On information and
17         belief, this Business has, since July 1, 1970, undergone construction and/or “alterations,

18         structural repairs, or additions,” subjecting such facility to disabled access requirements per
           Health and Safety Code §19955 to 19959 et seq. Construction and alterations since July 1,
19
           1982 also subjected these facilities to the requirements of California’s Title 24, the State
20
           Building Code. Further, irrespective of alternation history, such premises are subject to the
21
           “readily achievable” barrier removal requirements of Title III of the Americans with
22
           Disabilities Act of 1990.
23
      4. Defendant Suds Machine, Inc. operated and operates the Business, an establishment for
24         services to the public at which business and location said defendants failed to provide barrier-
25         free access to said establishment as required under federal and California state law. Further,
26         defendant failed to provide compliance with the law as follows:
27              a. Interior: The restroom was not accessible for users of walkers, in violation of CBC

28                   §11B-603 and ADAAG 4.16 and related provisions. The pipes under the sink were not
                     wrapped (in violation of 11B-606.4, and ADAAG 4.19.4 and 4.24.6). The toilet paper
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                     -2-
                 Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 3 of 22



 1                   dispenser was in the wrong position, in violation of ADAAG 4.16.6, and CBC 11B-
 2                   604.9.6 (not higher than 19 inches and not further than 9 inches in front of toilet). The

 3                   paper dispenser was too high. The mirror was too high. The door handle required
                     twisting and grasping, in violation of CBC 11B-604.8.1.2, 604-8.2.2. There were no
 4
                     grab bars next to or behind the toilet, in violation of CBC 11B-604.5 and 11B-609, and
 5
                     ADAAG 4.16.4, 4.26 Fig 29. All these conditions made it difficult for plaintiff to
 6
                     maneuver around, to get on and off the toilet, to use the toilet paper, and to use the
 7
                     sink. These difficulties in using the restroom caused plaintiff embarrassment and
 8
                     discomfort.
 9
10    5. The above barriers interfered with Plaintiff’s access to the facilities at the Business, and
11         continue to deter plaintiff from visiting said facilities, and as a legal result, plaintiff has
12         suffered and suffers violations of his civil rights to full and equal enjoyment of goods,

13         services, facilities and privileges, and has suffered and will suffer embarrassment and
           humiliation.
14
15
                                                   FACTUAL ALLEGATIONS
16
17
      6. Plaintiff is, and at all times relevant to this complaint is, a “physically handicapped person,” a
18
           “physically disabled person,” and a “person with a disability” as those terms are used under
19         applicable California law and under applicable federal law, including, but not limited to, Title
20         III of the Americans with Disabilities Act of 1990. (The terms “physically handicapped
21         person,” a “physically disabled person,” and a “person with a disability” will be used
22         interchangeably throughout this complaint.) Plaintiff is limited in the use of his legs and must

23         use a walker.
      7. Defendant Suds Machine, Inc., at all times relevant herein, was and is the owner, operator,
24
           lessor, and/or lessee, franchisor and/or franchisee, of public facilities at the Business, known
25
           and operated as “Ken Betts Suds Machine,” located at 4400 Piedmont Avenue, Oakland,
26
           California, subject to California state law requiring full and equal access to public facilities
27
           pursuant to California Health and Safety Code §19955 et seq., California Civil Code §§ 51,
28
           51.5, 52(a), 52.1, 54, 54.1, and 54.3, and subject to Title III of the Americans with Disabilities
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                        -3-
                 Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 4 of 22



 1         Act of 1990, and to all the other legal requirements referred to in this complaint. Plaintiff does
 2         not know the relative responsibilities of the defendants in the operation of the Business

 3         facilities complained of herein, and alleges a joint venture and common enterprise by all such
           defendants.
 4
      8. Defendant Suds Machine, Inc., at all times relevant herein was and is the owner, operator,
 5
           possessor, builder and keeper of the Business called Ken Betts Suds Machine in the city of
 6
           Oakland, California. Plaintiff is informed and believes that each of the defendants herein is the
 7
           agent, employee, or representative of each of the other defendants, and performed acts and
 8
           omissions as stated herein within the scope of such agency or employment or representative
 9         capacity and is responsible in some manner for the acts and omissions of the other defendants
10         in legally causing the damages complained of herein, and have approved or ratified each of the
11         acts or omissions of each other defendant, as herein described.
12    9. Plaintiff does not know the true names and capacities of defendants Does 1 to 50, their

13         business capacities, their ownership connection to the property and the business, nor their
           relative responsibilities or relationships among one another in causing the access violations
14
           herein complained of, and alleges a joint venture and common enterprise among all
15
           defendants. Plaintiff is informed and believes that each of the defendants herein is the agent,
16
           ostensible agent, master, servant, employer, employee, representative, franchiser, franchisee,
17
           joint venturer, partner, and associate, or such similar capacity, of each of the other defendants,
18
           and was at all times acting and performing, or failing to act or perform, with the authorization,
19         consent, permission or ratification of each of the other defendants, and is responsible in some
20         manner for the acts and omissions of the other defendants in legally causing the violations and
21         damages complained of herein, and have approved or ratified each of the acts or omissions of
22         each other defendant, as herein described. Plaintiff will seek leave to amend this Complaint

23         when the true names, capacities, connections and responsibilities of defendants are
           ascertained.
24
      10. Plaintiff is informed and believes that all named defendants, conspired to commit the acts
25
           described herein, or alternatively aided and abetted one another in the performance of the
26
           wrongful acts hereinafter complained of.
27
      11. Defendant Suds Machine, Inc. is the owner of the property and operator of the Business called
28
           Ken Betts Suds Machine located in the city of Oakland, California. This business, including,
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -4-
                 Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 5 of 22



 1         but not limited to, access aisles and access routes, is or forms a part of a “public
 2         accommodation or facility” subject to the requirements of California Health & Safety Code

 3         §19955, et seq., and of California Civil Code §§51, 52(a), 54, 54.1, et seq. On information and
           belief, this business, or portions of it, was constructed or altered after 1990, and after January
 4
           26, 1993, which fact has subjected the business to handicapped access requirements per
 5
           California Code of Regulations Title 24 (the State Building Code).
 6
      12. On or about May 4, 2019, August 24, 2019, September 13, 2019, and October 14, 2019 (the
 7
           “Visit Dates”), Plaintiff visited the Business for the purpose of buying gas and getting a car
 8
           wash. Defendants interfered with Plaintiff’s access to the Business as set forth herein.
 9    13. Said acts and omissions denied Plaintiff legal handicapped access to the Business and its
10         facilities as required under state and federal law.
11    14. Plaintiff’s home in Oakland, California is approximately two miles from the Business located
12         in the city of Oakland. Plaintiff travels regularly to and through said city on business and

13         pleasure trips. Plaintiff plans to return to the Business when this public accommodation is
           made accessible. The Business is on Piedmont Avenue, a main thoroughfare.
14
      15. Plaintiff himself encountered the architectural barriers described herein, and/or is informed
15
           and believes that the architectural barriers described herein violate the California Code of
16
           Regulations and the Americans with Disabilities Act Guidelines for Buildings and Facilities
17
           (“ADAAG”) issued by the Department of Justice, and that they existed and continue to exist,
18
           and thereby deny Plaintiff and others similarly situated full and equal access to the Business
19         facilities as set forth herein.
20    16. Defendants, and each of them, by these barriers, discriminated against Plaintiff, on the basis of
21         his physical disability, and interfered with his access to the Business and its facilities, in
22         violation of California law, including but not limited to §§51, 51.5, 54, 54.1, and in violation

23         of Title III, §302, the “Prohibition against Discrimination” provision, and §503, the
           “Prohibition against Retaliation and Coercion” provision of the Americans with Disabilities
24
           Act of 1990.
25
      17. As a result of the actions and failure to act of defendants, and each of them, and as a result of
26
           the failure to provide proper and accessible entryways, and accessible accommodations for a
27
           business such as this, Plaintiff suffered and will suffer the loss of his civil rights to full and
28
           equal access to public facilities, and further has suffered in the past and will suffer in the future
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -5-
                 Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 6 of 22



 1         emotional distress, mental distress, mental suffering, mental anguish, which includes shame,
 2         humiliation, embarrassment, anger, chagrin, disappointment and worry, expectedly and

 3         naturally associated with a person with a disability being denied access to a public
           accommodation, all to his damages as prayed hereinafter in an amount within the jurisdiction
 4
           of this court.
 5
 6
           I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
 7
                     DISABILITIES ACT OF 1990 (42 USC 12101 et seq.)
 8
 9    18. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
10         allegations contained in paragraphs 1 to 17 above and incorporates them herein as if separately
11         pled.
12    19. Pursuant to law, in 1990 the United States congress made findings per 42 USC 12101

13         regarding persons with physical disabilities, finding that laws were needed to more fully
           protect [at that time] 43 million Americans with one or more physical or mental disabilities;
14
           [that] historically society has tended to isolate and segregate individuals with disabilities;
15
           [that] such forms of discrimination against individuals with disabilities continue to be a serious
16
           and pervasive social problem; [that] the nation's proper goals regarding individuals with
17
           disabilities are to assure equality of opportunity, full participation, independent living and
18
           economic self-sufficiency such individuals; [and that] the continuing existence of unfair and
19         unnecessary discrimination and prejudice denies people with disabilities the opportunity to
20         compete on an equal basis and to pursue those opportunities for which our free society is
21         justifiably famous.
22    20. Congress stated as its purpose in passing the Americans With Disabilities Act of 1990 (42

23         USC 12102):
                a. It is the purpose of this act (1) to provide a clear and comprehensive national mandate
24
                     for the elimination of discrimination against individuals with disabilities; (2) to provide
25
                     clear, strong, consistent, enforceable standards; (3) to ensure that the Federal
26
                     Government plays a central role in enforcing the standards established in this Act on
27
                     behalf of individuals with disabilities; (4) to invoke the sweep of Congressional
28
                     authority, including the power to enforce the 14th amendment and to regulate
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                     -6-
                 Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 7 of 22



 1                   commerce, in order to address the major areas of discrimination faced day to day by
 2                   people with disabilities.

 3    21. As part of the Americans with Disabilities Act of 1990, Congress approved Title III – Public
           Accommodations and Services Operated by Private Entities (42 USC 12181, et seq.) Among
 4
           the public accommodations identified under this title were “… a bakery, grocery store,
 5
           clothing store, hardware store, shopping center, or other sales or rental establishment.”
 6
      22. Pursuant to 42 USC 12182,
 7
                a. “No individual shall be discriminated against on the basis of disability in the full and
 8
                     equal enjoyment of the goods, services, facilities, privileges, advantages or
 9                   accommodations by any person who owns, leases, (or leases to), or operates a place of
10                   public accommodation.”
11    23. Among the general prohibitions against discrimination were included in 42 USC
12         12182(b)(1)(A)(i):

13              a. Denial of Participation. It shall be discriminatory to subject an individual on the basis
                     of a disability or disabilities of such individual or class, directly, or through
14
                     contractual, licensing, or other arrangements, to a denial of the opportunity of the
15
                     individual or class to participate in or benefit from the goods, services, facilities,
16
                     privileges, advantages, or accommodations of an entity.
17
      24. Among the general prohibitions against discrimination were included in 42 USC
18
           12182(b)(1)(E):
19              a. Association. It shall be discriminatory to exclude or otherwise deny equal goods,
20                   services, facilities, privileges, advantages, accommodations, or other opportunities to
21                   an individual or entity because of the known disability of an individual with whom the
22                   individual or entity is known to have a relationship or association.

23    25. The acts of Defendants set forth herein were a violation of Plaintiff’s rights under the ADA,
           and the regulations promulgated thereunder, 28 Code of Federal Regulations Part 36 et seq.
24
      26. Among the general prohibits against discrimination were included in 42 USC
25
           12182(b)(2)(A)(i) and (ii):
26
                a. Discrimination. For purposes of subsection (a), discrimination includes:
27
                          i. the imposition or application of eligibility criteria that screen out or tend to
28
                               screen out an individual with a disability or any class of individuals with
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                       -7-
                 Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 8 of 22



 1                             disabilities from fully and equally enjoying any goods, services, facilities,
 2                             privileges, advantages, or accommodations, unless such criteria can be shown
 3                             to be necessary for the provision of the goods, services, facilities, privileges,
 4                             advantages, or accommodations being offered;
 5                        ii. a failure to make reasonable modifications in policies, practices, or procedures,
 6                             when such modifications are necessary to afford such goods, services, facilities,
 7                             privileges, advantages, or accommodations to individuals with disabilities,
 8                             unless the entity can demonstrate that making such modifications would
 9                             fundamentally alter the nature of such goods, services, facilities, privileges,
10                             advantages, or accommodations.
11    27. Plaintiff alleges that the facilities, policies, practices and procedure for entry to the Business
12         facility by persons with disabilities and their companions as established and set up by the
13         Defendants can be simply modified to eliminate disparate and discriminatory treatment of
14         persons with disabilities by properly constructing barrier-free handicapped access so as to
15         provide safe, full and equal enjoyment of the Business facilities as is enjoyed by other, non-
16         disabled, people.
17    28. The specific prohibition against retaliation and coercion is included in the Americans with
18         Disabilities Act of 1990 §503(b) and the Remedies and Procedures in §503(c):

19              a. Section 503(b) Interference, Coercion, or Intimidation. - It shall be unlawful to coerce,

20                   intimidate, threaten, or interfere with any individual in the exercise or enjoyment of, or

21                   on account of his or her having exercised or enjoyed, or on account of his or her having

22                   aided or encouraged any other individual in the exercise or enjoyment of, any right

23                   granted or protected by this Act.

24              b. Section 503(c) Remedies and Procedure. - The remedies and procedures available

25                   under sections 107, 203, and 308 of this Act shall be available to aggrieved persons for

26                   violations of subsections (a) and (b), with respect to Title I, Title II and Title Ill,

27                   respectively.

28    29. Among the specific prohibitions against discrimination were included, in 42 USC
          §12182(b)(2)(a)(iv), "A failure to remove architectural barriers, and communications barriers
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                        -8-
                 Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 9 of 22



 1         that are structural in nature, in existing facilities ... where such removal is 3dily achievable and
 2         (v) "where and entity can demonstrate that the removal of a barrier under clause (iv) is not
 3         readily achievable, a failure to make such goods, services, facilities, privileges, advantages, or
 4         accommodations available through such methods are readily achievable." The acts of
 5         Defendants set forth herein violated Plaintiffs rights under the "ADA," 42 USC 12181 et seq.,
 6         and the regulations promulgated thereunder, 28 CFA Part 36, et seq.
 7    30. The removal of the barriers complained of by Plaintiff as hereinabove alleged were at all times
 8         after 1990 "readily achievable.” On information and belief, if the removal of all the barriers
 9         complained of here together were not removable, the removal of each individual barrier
10         complained of herein was "readily achievable."
11    31. Per 42 USC §12181(9), “The term ‘readily-achievable’ means easily accomplishable and able
12         to be carried out. The statute and attendant regulations define relative ‘expense’ in relation to
13         the total financial resources of the entities involved, including any ‘parent’ companies.
14         Plaintiff alleges that properly repairing each of the items that Plaintiff complains of herein is
15         readily achievable, including, but not limited to, correcting and repairing the items set forth in
16         the Paragraphs above. The changes needed to remove barriers to access for the disabled were
17         and are readily achievable by the defendants under standards set forth under 42 USC §I2181 of
18         the Americans with Disabilities Act of 1990. (Further, if it were not "readily achievable" for
19         defendants to remove all such barriers, defendants have failed to make the required services
20         available through alternative methods, although such methods are achievable as required by 42
21         USC §12181(b)(2)(a)(iv)(, v).)
22    32. Pursuant to the Americans with Disabilities Act of 1990, §308 (42 USC §12188 et seq.),
23         Plaintiff is entitled to the remedies and procedures set forth in the Civil Rights Act of 1964
24         §204(a), (42 USC §2000a-3(a)), as Plaintiff is being subjected to discrimination on the basis of
25         disability in violation of this title andlor Plaintiff has reasonable grounds for believing that he
26         is about to be subjected to discrimination in violation of the Americans with Disabilities Act of
27         1990, §302. Plaintiff cannot return to or make use of the subject Business’ public facilities
28         complained of herein for the purpose of entry and provision of goods and service so long as
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -9-
                Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 10 of 22



 1         Defendants continue to apply eligibility criteria, policies, practices that screen out and refuse
 2         to allow entry and service to persons with disabilities such as Plaintiff's.
 3    33. Each of Defendants’ acts and omissions of failing to provide barrier-free handicapped access
 4         for Plaintiff, were tantamount to interference, intimidation, and coercion pursuant to the
 5         Americans with Disabilities Act of 1990 §503(b) (now 42 USC §12203): “It shall be unlawful
 6         to coerce, intimidate, threaten, or interfere with any individual in the exercise or enjoyment of,
 7         or on account of his or her having aided or encouraged any other individual in the exercise or
 8         enjoyment of, any right granted or protected by this Act.”
 9    34. Pursuant to the Americans with Disabilities Act of 1990 §308(a)(1) (now 42 USC §12188),
10         “Nothing in this section shall require a person with a disability to engage in a futile gesture if
11         such person has actual notice that a person or organization covered by this title does not intend
12         to comply with its provisions." Pursuant to this last section, Plaintiff, on information and
13         belief, alleges that defendants have continued to violate the law and deny the rights of Plaintiff
14         and other disabled persons to access this public accommodation for the purpose of shopping.
15         Therefore, Plaintiff seeks injunctive relief pursuant to §308(a)(2) “...Where appropriate,
16         injunctive relief shall also include requiring the provision of an auxiliary aid or service,
17         modifications of a policy, or provision of alternative methods, to the extent required by this
18         title.”
19    35. Plaintiff seeks relief pursuant to remedies set forth in §204(a) of the Civil Rights Act of 1964
20         (42 USC §2000a-3(a)), and pursuant to federal regulations adopted to implement the
21         Americans with Disabilities Act of 1990, including, but not limited to, an order granting
22         injunctive relief and attorneys’ fees. Such attorneys' fees, “including litigation expenses and
23         costs,” are further specifically provided for by §505 of Title Ill.
24         WHEREFORE, Plaintiff prays for damages as hereinafter stated.
25
26         II. SECOND CAUSE OF ACTION: BREACH OF STATUTORY PROTECTIONS FOR
27                   PERSONS WITH PHYSICAL DISABILITIES (California Health and Safety Code
28                   §19955 et seq.)
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -10-
                Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 11 of 22



 1
 2    36. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
 3         allegations contained in paragraphs 1 to 35 above and incorporates them herein as if separately
 4         pled.
 5    37. California Health & Safety Code §19955 provides in pertinent part: “The purpose of this part
 6         is to insure that public accommodations or facilities constructed in this state with private funds
 7         adhere to the provisions of Chapter 7 (commencing with Sec. 4450) of Division 5 of Tile 1 of
 8         the Government Code. For the purposes of this part "public accommodation or facilities"
 9         means a building, structure, facility, complex, or improved area which is used by the general
10         public, and shall include auditoriums, hospitals, theaters, hotels, motels, stadiums, and
11         convention centers. When sanitary facilities are made available for the public, clients or
12         employees in such accommodations or facilities, they shall be made available for the
13         handicapped.
14    38. California Health & Safety Code §19956, which appears in the same chapter as §19955,
15         provides in pertinent part, "accommodations constructed in this state shall conform to the
16         provisions of Chapter 7 (commencing with Section 4450) of Division 5 of Title 1 of the
17         Government Code.. .” California Health and Safety Code §19956 was operative July 1, 1970,
18         and is applicable to all public accommodations constructed or altered after that date. On
19         information and belief, portions of the subject Business building and facilities were
20         constructed and/or altered after July 1, 1970, and substantial portions of said building and
21         facilities had alterations, structural repairs, and/or additions made to such public
22         accommodation after July 1, 1970, thereby requiring said public accommodations and/or
23         buildings to be subject to the requirements of Part 5.5, California Health Safety Code §19955,
24         et seq., upon such alteration, structural repairs or additions per California Health and Safety
25         Code §19955.
26    39. Pursuant to authority delegated by the California Government Code, the State Architect
27         promulgated regulations for the enforcement of these Code provisions. Effective January 1,
28         1988, Title 24 of the California Administrative Code adopted the California State Architect’s
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -11-
                Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 12 of 22



 1         Regulations, and these regulations must be complied with as to any alterations and/or
 2         modifications of the Business’ facilities after that date. Construction changes occurring prior
 3         to this date but after July 1, 1970, triggered access requirements pursuant to the "ASA"
 4         requirements, the American Standards Association Specifications, A117.1 -1961. On
 5         information and belief, at the time of the construction modification and of the Business’
 6         building and facilities, all buildings and facilities covered were required to conform to each of
 7         the standards and specifications described in the American Standards Association
 8         Specifications and/or those contained in Title 24 of the California Administrative Code (now
 9         known as Title 24, California Code of Regulations.)
10    40. Public facilities such as the subject Business are public accommodations or facilities within
11         the meaning of California Health and Safety Code §19955.
12    41. It is difficult or impossible for persons with physical disabilities who use walkers, wheelchairs,
13         canes, and service animals to travel about in public to use a facility with the defects set forth
14         above as required by Title 24 of the California Code of Regulations and the Americans with
15         Disabilities Act Access Guidelines (ADAAG). Thus, when public accommodations fail to
16         provide handicap accessible public facilities, persons with disabilities are unable to enter and
17         use said facilities, and are denied full and equal access to and use of that facility that is
18         enjoyed by other members of the general public.
19    42. Plaintiff, and other similarly situated persons with physical disabilities whose physical
20         conditions require the use of walkers, wheelchairs, canes, and service animals, are unable to
21         use public facilities on a “full and equal” basis unless each such facility is in compliance with
22         the provisions of the California Health & Safety Code §19955, et seq. Plaintiff is a member of
23         that portion of the public whose rights are protected by the provisions of California Health &
24         Safety Code §19955, et seq.
25    43. The California Health and Safety Code was enacted to “ensure that public accommodations
26         and facilities constructed in this state with private funds adhere to the provisions of Chapter 7
27         (commencing with §4450) of Division 5 of Title 1 of the Government Code.” Such “public
28         accommodations” are defined to include facilities like this one.
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -12-
                Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 13 of 22



 1    44. Plaintiff is further informed and believes that as of the date of filing this complaint,
 2         Defendants have not made accessible the facilities at the Business as set forth above.
 3    45. Plaintiff, is informed and believes, and therefore alleges, that Defendants, and each of them,
 4         caused the subject buildings and facilities constituting the Business to be constructed, altered
 5         and maintained in such a manner that persons with physical disabilities were denied full and
 6         equal access to, within and throughout said buildings and were denied full and equal use of
 7         said public facilities, and despite knowledge and actual and constructive notice to such
 8         Defendants that the configuration of this facility, and/or buildings was in violation of the civil
 9         rights of persons with physical disabilities, such as Plaintiff. Such construction, modification,
10         ownership, operation, maintenance and practices of such public facilities are in violation of
11         law as stated in Part 5.5, California Health & Safety Code §19955, et seq., and elsewhere in
12         the laws of California.
13    46. On information and belief, the subject building constituting the public facilities of the Business
14         have denied full and equal access to Plaintiff and other persons with physical disabilities in
15         other respects due to non-compliance with requirements of Title 24 of the California Code of
16         Regulations and the California Health & Safety Code §19955, el seq.
17    47. The basis of Plaintiff's aforementioned information and belief is the various means upon which
18         Defendants must have acquired such knowledge, including, but not limited to, this lawsuit,
19         other access lawsuits, communications with operators of other similar facilities, and other
20         property owners regarding denial access, communications with Plaintiff and other persons
21         with disabilities, communications with other patrons who regularly visit there,
22         communications with owners of other businesses, notices and advisories they obtained from
23         governmental agencies through the mails, at seminars, posted bulletins, television, radio,
24         public service announcements, or upon modification, improvement, alteration or substantial
25         repair of the subject premises and other properties owned by these Defendants, newspaper
26         articles and trade publications regarding the Americans with Disabilities Act of 1990, and
27         other access law, and other similar information. The scope and means of the knowledge of
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -13-
                Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 14 of 22



 1         each defendant is within each defendant’s exclusive control and cannot be ascertained except
 2         through discovery.
 3    48. As a result of Defendants' acts and omissions in this regard, Plaintiff has been required to incur
 4         legal expenses and hire attorneys in order to enforce his civil rights and enforce provisions of
 5         the law protecting access for persons with physical disabilities and prohibiting discrimination
 6         against persons with physical disabilities, and to take such action both in his own interests and
 7         in order to enforce an important right affecting the public interest. Plaintiff, therefore, seeks
 8         damages in this lawsuit for recovery of all reasonable attorneys' fees incurred, pursuant to the
 9         provisions of the California Code of Civil Procedure §l021.5. Plaintiff additionally seeks
10         attorneys' fees pursuant to California Health & Safety Code §I9953 and California Civil Code
11         §§54.3.
12    49. Defendants, and each of them, at times prior to and including the Visit Dates, and continuing
13         to the present time, knew that persons with physical disabilities were denied their rights of
14         equal access to all portions of this public facility. Despite such knowledge, Defendants failed
15         and refused to take steps to comply with the applicable handicapped access statutes; and
16         despite knowledge of the resulting problems and denial of civil rights thereby suffered by
17         Plaintiff and other similarly situated persons with disabilities, including the specific notices
18         referred to in this Complaint. Defendants have failed and continue to fail to take action to
19         grant full and equal access to persons with physical disabilities in the respects complained of
20         hereinabove. Defendants and each of them have carried out a course of conduct of refusing to
21         respond to, or correct complaints about, denial of handicap access.
22    50. Defendants' actions have also been oppressive to persons with physical disabilities and to other
23         members of the public, and have evidenced actual or implied malicious intent towards those
24         members of the public, such as Plaintiff and other persons with physical disabilities who have
25         been denied the proper access they are entitled to by law. Further, Defendants’ refusals on a
26         day-to-day basis to correct these problems evidences despicable conduct in conscious
27         disregard for the rights of Plaintiff and other members of the public with physical disabilities.
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -14-
                  Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 15 of 22



 1    51. Plaintiff prays for an award of statutory damages against Defendants, and each of them,
 2         pursuant to California Civil Code §54.3.
 3    52. As a result of the actions and failure of Defendants, and each of them, and as a result of the
 4         failure to provide proper accessible public facilities, Plaintiff was denied his civil rights,
 5         including his right to full and equal access to public facilities, was embarrassed and
 6         humiliated, suffered psychological and mental injuries and emotional distress, mental distress,
 7         mental suffering, mental anguish, which includes shame, humiliation, embarrassment, anger,
 8         chagrin, disappointment and worry, naturally associated with a person with a physical
 9         disability being denied access to a public accommodation.
10         WHEREFORE, Plaintiff prays for an injunction under this statute as hereinafter stated.
11
12         III.      THIRD CAUSE OF ACTION: VIOLATION OF CALIFORNIA’S CIVIL RIGHTS
13                   ACTS (California Civil Code §§54, 54.1 and 54.3)
14
15    53. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
16         allegations contained in paragraphs 1 to 52 above and incorporates them herein as if separately
17         pled.
18    54. The public facilities above-described constitute public facilities and public accommodations
19         within the meaning of California Health and Safety Code §19955 et seq. and are facilities to
20         which members of the public are invited. The aforementioned acts and omissions of
21         defendants, and each of them, constitute a denial of equal access to and use and enjoyment of
22         these facilities by persons with disabilities, including Plaintiff. Said acts and omissions are
23         also in violation of the provisions of Title 24 of the California Code of Regulations.
24    55. The rights of Plaintiff, the entitlement of Plaintiff to full and equal access, and the denial by
25         defendants of such rights and entitlements are set forth in California Civil Code §§54, 54.1 and
26         54.3, to wit:
27
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -15-
                Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 16 of 22



 1              a. Individuals with disabilities shall have the same right as the ...general public to full and
 2                   free use of the streets, highways, sidewalks, walkways, public buildings, public
 3                   facilities, and other public places. (California Civil Code §54(a).)
 4              b. Individuals with disabilities shall be entitled to full and equal access, as other members
 5                   of the general public, to accommodations, advantages, facilities, and privileges of all
 6                   common carriers, airplanes, motor vehicles, railroad trains, motor buses, streetcars,
 7                   boats, or any other public conveyances or modes of transportation (whether private,
 8                   public, franchised, licensed, contracted, or otherwise provided), telephone facilities,
 9                   adoption agencies, private schools, hotels, lodging places, places of public
10                   accommodation, amusement or resort, and other places to which the general public is
11                   invited, subject only to the conditions and limitations established by law, or state or
12                   federal regulation, and applicable alike to all persons. (California Civil Code §54.1(a).)
13    56. On or about the Visit Dates, Plaintiff suffered violations of California Civil Code §§54 and
14         54.1 in that he was denied full and equal enjoyment of the goods, services, facilities and
15         privileges of the Business as set forth in herein above. Plaintiff was also denied full and equal
16         access to other particulars, including, but not limited to, those described herein above. Plaintiff
17         was also denied use of facilities that he was entitled to under Title Ill of the Americans with
18         Disabilities Act of 1990.
19    57. As a result of the denial of full and equal enjoyment of the goods, services, facilities and
20         privileges of Defendants’ Business due to the acts and omissions of Defendants, and each of
21         them, in owning, operating and maintaining this subject Business as a public facility, Plaintiff
22         has suffered a violation of his civil rights, including, but not limited to, rights under California
23         Civil Code §§54, 54.1, and 54.3, and has suffered and will suffer an injury-in-fact in the form
24         of emotional distress, mental distress, mental suffering, mental anguish, which includes shame,
25         humiliation, embarrassment, anger, chagrin, disappointment and worry, expectedly and
26         naturally associated with a disabled person's denial of full and equal enjoyment of goods,
27         services, and privileges, all to his damages as prayed hereinafter in an amount within the
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                     -16-
                Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 17 of 22



 1         jurisdiction of this court. Defendants' actions and omissions to act constituted discrimination
 2         against Plaintiff on the sole basis that Plaintiff is disabled.
 3    58. Plaintiff seeks statutory damages for the violation of his rights as a disabled person that
 4         occurred on or about the Visit Dates, according to proof, pursuant to California Civil Code
 5         §54.3.
 6    59. As a result of Defendants' acts and omissions in this regard, Plaintiff has been required to incur
 7         legal expenses and hire attorneys in order to enforce his rights and enforce provisions of the
 8         law protecting the full and equal enjoyment of goods, services, facilities, privileges of public
 9         facilities by the disabled, and those individuals associated with or accompanied by a person
10         with disabilities, and prohibiting discrimination against the disabled. Plaintiff, therefore, seeks
11         recovery in this lawsuit for all reasonable attorneys' fees incurred pursuant to the provisions of
12         California Civil Code §52. Additionally, Plaintiff's lawsuit is intended not only to obtain
13         compensation for damages to Plaintiff, but also to compel the Defendants to make their goods,
14         services, facilities and privileges available and accessible to all members of the public with
15         physical disabilities, justifying public interest attorneys' fees pursuant to the provisions of
16         California Code of Civil Procedure §1021.5.
17    60. The acts and omissions of Defendants in failing to provide the required accessible facilities
18         subsequent to the enactment date and compliance date of the Americans with Disabilities Act
19         of 1990 and refusal to make remedial alterations to their facilities and other elements as
20         hereinabove stated, after being notified by patrons before and after the time of Plaintiff’s visit
21         and injuries, on or about the Visit Dates, and all times prior thereto, with the knowledge that
22         persons with disabilities would enter Defendants’ premises, the reason given therefor, was an
23         established policy, practice, and procedure of refusing and denying entry and/or use of
24         facilities, thereby denying services to a person with disabilities and the companions thereor,
25         evidence malice and oppression toward Plaintiff and other disabled persons.
26    61. Defendants have failed to establish a non-discriminatory criteria, policy, practice and
27         procedure for entry into said Business as hereinabove described.
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -17-
                Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 18 of 22



 1    62. As a result of defendants’ continuing failure to provide for the full and equal enjoyment of
 2         goods, services, facilities and privileges of said Business as hereinabove described, Plaintiff
 3         has continually been denied his full and equal enjoyment of the subject facilities at the
 4         Business, as it would be a “futile gesture to attempt to patronize” said Business with the
 5         discriminatory policy in place as hereinabove described.
 6    63. The acts and omissions of Defendants as complained of herein in failing to provide the
 7         required accessible facilities subsequent to the enactment date and compliance date of the
 8         Americans with Disabilities Act of 1990 and refusal to make remedial modifications and
 9         alterations to the architectural barriers as stated herein and in failing to establish practices,
10         policies and procedures to allow safe access by persons who are disabled are continuing on a
11         day-to-day basis to have the effect of wrongfully and willfully excluding Plaintiff and other
12         members of the public who are disabled from full and equal enjoyment of the subject Business
13         as hereinabove described. Such acts and omissions are the continuing cause of humiliation and
14         mental and emotional suffering of Plaintiff in that these actions continue to treat Plaintiff as an
15         inferior and second class citizen and serve to discriminate against him on the sole basis that he
16         is disabled. Plaintiff is unable so long as such acts and omissions of defendants continue, to
17         achieve full and equal enjoyment of the goods and services of said Business as described
18         hereinabove. The acts of Defendants have legally caused and will continue to cause irreparable
19         injury to Plaintiff if not enjoined by this court.
20    64. Wherefore, Plaintiff asks this court to preliminarily and permanently any continuing refusal by
21         Defendants to permit entry to said Business and to serve Plaintiff or others similarly situated,
22         and to require Defendants to comply forthwith with the applicable statutory requirements
23         relating to the full and equal enjoyment of goods and services as described hereinabove for
24         disabled persons pursuant to the ADA. Plaintiff further requests that the court award statutory
25         costs and attorneys' fees to Plaintiff pursuant to California Code of Civil Procedure §I021.5, all
26         as hereinafter prayed for.
27
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                    -18-
                 Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 19 of 22



 1   WHEREFORE, Plaintiff prays for statutory damages, reasonable attorneys' fees and costs of suit, as
 2   allowed by statute and according to proof.
 3
 4         IV.       FOURTH CAUSE OF ACTION: VIOLATION OF CALIFORNIA UNRUH CIVIL
 5                   RIGHTS ACT (California Civil Code §51 and §51.5.)
 6
 7    65. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
 8         allegations contained in paragraphs 1 to 64 above and incorporates them herein as if separately
 9         pled.
10    66. Defendant’ acts and omissions as specified with regard to the discriminatory treatment of
11         Plaintiff, on the basis of his disabilities, have been in violation of California Civil Code §§51
12         and 51.5, the Unruh Civil Rights Act, and have denied to Plaintiff his rights to “full and equal
13         accommodations, advantages, facilities, privileges or services in all business establishments of
14         every kind whatsoever.”
15    67. California Civil Code §51 also provides that “[a] violation of the right of any individual under
16         the Americans with Disabilities Act of 1990 (Public Law 101-336) shall also constitute a
17         violation of this section.”
18    68. California Civil Code §51.5 also provides that “[no business establishment of any kind
19         whatsoever shall discriminate against, boycott, or blacklist, refuse to buy from, sell to, or trade
20         with any person in this state because of the race, creed, religion, color, national origin, sex,
21         disability of the person or of the person's partners, members, stockholders, directors, officers,
22         managers, superintendents, agents, employees, business associates, suppliers, or customers.”
23    69. As a result of the violation of Plaintiffs civil rights protected by California Civil Code §§51
24         and 51.5, Plaintiff is entitled to statutory damages as part of the rights and remedies of
25         California Civil Code §52, as well as reasonable attorneys' fees and costs, as allowed by
26         statute, according to proof. California Civil Code §55 is specifically not invoked by plaintiff.
27
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -19-
                Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 20 of 22



 1    70. Pursuant to California Code of Civil Procedure §425.50: (a) this complaint is filed on behalf of
 2         a high-frequency litigant, as defined; (b) 17; (c) washing car and buying gas in the Oakland
 3         area; (d) to buy gas and wash his car.
 4    71. WHEREFORE, Plaintiff prays that this court award damages and provide relief as follows:
 5
 6                                                 PRAYER FOR RELIEF
 7   Plaintiff prays that this court award statutory damages and provide relief as follows:
 8
 9       1. Grant injunctive relief requiring that Defendants establish a nondiscriminatory
10   criteria, policy, practice and procedure permitting entry into the subject Business in
11   the City of Oakland, California, for the purpose of obtaining the goods and services accorded
12   therein according to California Civil Code §§51, 51.5, 52, 54, 54.1, and 54.3, et seq., and Title Ill of
13   the Americans with Disabilities Act of 1990, and grant injunctive relief requiring that Defendants
14   repair and render safe to disabled persons, and otherwise make accessible, all public areas of the
15   Business’ business area, including, but not limited to, each of the barriers to access identified
16   above, and make such facilities “readily accessible to and usable” by individuals with disabilities
17   according to the standards of Title 24 of the California Administrative Code, California Health &
18   Safety Code §19955 et seq., and Title Ill of the Americans with Disabilities Act of 1990 and the
19   standards of ADAAG; and prohibiting operation of the Business located in the City of Oakland,
20   California, as a public facility until Defendants provide full and equal enjoyment of goods and
21   services as described hereinabove to disabled persons, including Plaintiff.
22       2. Statutory damages, according to proof, pursuant to California Civil Code §52 (minimum
23            statutory damages of $4,000 per visit x 4 visits for a total minimum statutory damages of
24            $16,000), and California Civil Code §54.3.
25       3. Prejudgment interest on all damages;
26       4. Remedies and Procedures available under Americans with Disabilities Act of 1990, §§I
27            07,203 and 308;
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                      -20-
                 Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 21 of 22



 1       5. An Injunction under the ADA, and under California Civil Code §52 and §54, and California
 2            Health and Safety Code §19953 et seq. to remove the barriers to disabled access;
 3       6. Award Plaintiff all litigation expenses, all costs of this proceeding and a reasonable
 4            attorneys' fees as provided by law, including, but not limited to, those recoverable pursuant
 5            to the provisions of California Civil Code §§52, and 54.3, California Code of Civil
 6            Procedure §1021.5, and Americans with Disabilities Act of 1990 (42 U.S.C. §12205); and
 7       7. Grant such other and further relief as the court may deem just and proper.
 8
 9   /s/ Richard A. Mac Bride
10   Richard A. Mac Bride, Attorney for Plaintiff
11   Date: October 18, 2019
12
13                                                 REQUEST FOR JURY TRIAL
14
15   Plaintiff hereby requests a jury for all claims for which a jury is permitted.
16   /s/ Richard A. Mac Bride
17   Richard A. Mac Bride, Attorney for Plaintiff
18   Date: October 18, 2019
19
20
21                                                     VERIFICATION
22   I, Richard Sepulveda, plaintiff herein, hereby swear under penalty of perjury under the laws of the
23   State of California as follows: I am familiar with the contents of this complaint and verify that the
24   facts alleged are true and correct according to my personal knowledge, except as to those matters
25   that are pled on information and belief, and as to those matters, I have reason to believe that they
26   are true.
27
28   /s/ Richard Sepulveda
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                         -21-
                Case 3:19-cv-06772-JSW Document 1 Filed 10/18/19 Page 22 of 22



 1   Richard Sepulveda
 2   Date: October 18, 2019
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ___________________________________________________________________________________________________________


     Complaint for damages and injunctive relief
                                                   -22-
